COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-07-188-CR


RICKIE WAYNE FAGAN                                                 APPELLANT

                                              V.

THE STATE OF TEXAS                                                      STATE

                                          ------------

           FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                          ------------

                MEMORANDUM OPINION 1 ON REHEARING

                                          ------------

      On May 22, 2008, we granted the State’s motion for rehearing and

withdrew this court’s prior opinion and judgment of March 27, 2008 because

the original certification of appellant’s right of appeal was defective. 2


      1
          … See T EX. R. A PP. P. 47.4.
      2
       … Although the trial court’s certification of appellant’s right to appeal
stated that this case “is not a plea-bargain case, and the defendant has the
right of appeal,” the record shows that appellant pled guilty pursuant to a plea
bargain. See T EX. R. A PP. P. 25.2(a)(2); Shankle v. State, 119 S.W.3d 808,
Accordingly, we abated the appeal so that the trial court could file an amended

certification of appellant’s right of appeal. On May 29, 2008, we reinstated the

case after receiving an amended notice of appeal from the trial court indicating

that this case “is a plea-bargain case, and [appellant] has NO right of appeal.”

We sent appellant a letter giving him until June 26, 2008 to show grounds why

the appeal should not be dismissed based upon the new certification, but we

have not received any response. See T EX. R. A PP. P. 25.2(d), 43.2(f).

      Therefore, in accordance with the amended trial court certification, we

dismiss this appeal. See id.; Chavez v. State, 183 S.W.3d 675, 680 (Tex.

Crim. App. 2006); Jackson v. State, 168 S.W.3d 239, 243 (Tex. App.—Fort

Worth 2005, no pet.).




                                                 PER CURIAM

PANEL: LIVINGSTON, J.; CAYCE, C.J.; and MCCOY, J.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: August 7, 2008




812–14 (Tex. Crim. App. 2003); Menjivar v. State, No. 01-06-00085-CR,
2007 WL 4099409, at *2 (Tex. App.—Houston [1st Dist.] Nov. 15, 2007, no
pet.) (“An agreement to a sentencing cap is an agreed plea bargain for purposes
of Rule 25.2(a)(2).”).

                                       2